Citation Nr: 0936281	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  03-12 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for type II diabetes, to 
include being secondary to exposure to chemical dioxins 
and/or synthetic pesticides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the US Air Force from 
June 1963 to November 1966.  His service included assignments 
to the Kingdom of Thailand during the Vietnam War.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Cleveland, Ohio.  In August 2009, the appellant testified via 
a videoconference hearing before the undersigned Veterans Law 
Judge (AVLJ).  A transcript of that hearing has been prepared 
and included in the claims folder for review.

In December 2007, the Board notified the appellant that his 
claim was subject to a stay on the adjudication of cases 
affected by the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Haas v. Nicholson, 20 
Vet. App. 257 (2006).  The appellant was told that once the 
Haas case was finally resolved, the stay would be lifted, and 
his case would be promptly adjudicated.

In Haas, the claimant served on a naval vessel that operated 
off the coast of Vietnam; he never went ashore.  He 
subsequently submitted claims of service connection for 
diabetes mellitus and peripheral neuropathy, under 
regulations providing presumptive service connection to 
appellants who "served in the Republic of Vietnam" and 
subsequently developed certain disabilities associated with 
herbicide exposure.  See 38 U.S.C.A. § 1116(a) (West 2002); 
38 C.F.R. § 3.307(a) (2008).  VA denied his claim, explaining 
that the presumption of herbicide exposure did not apply to 
his service as the applicable regulation, 38 C.F.R. § 
3.307(a)(6)(iii), interpreted the phrase "served in the 
Republic of Vietnam" to mean that a appellant's service must 
have involved "duty or visitation" in the Republic of 
Vietnam.

The claimant in Haas appealed the Board's decision to the 
Court.  In an August 2006 decision, the Court reversed the 
Board's decision, holding that 38 C.F.R. § 3.307(a)(6)(iii) 
must be read to include service in the waters near the shore 
of Vietnam, without regard to actual visitation or duty on 
land in the Republic of Vietnam.  The Court further held that 
the version of VA's Adjudication Procedure Manual in effect 
at the time the claimant filed his claim created a 
presumption of herbicide exposure based on receipt of the 
Vietnam Service Medal (VSM).  See Haas v. Nicholson, 20 Vet. 
App. 257 (2006).

VA disagreed with the Court's decision and appealed to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In order to avoid burdens on the 
adjudication system during the pendency of the appeal, VA 
imposed a stay at the Board on the adjudication of claims 
affected by Haas.

The appeal has now been resolved.  In a May 2008 decision, 
the Federal Circuit held that VA regulations required that an 
appellant have set foot within the land borders of Vietnam 
for presumptive service connection and that an appellant who 
never went ashore from the ship on which he served in the 
Vietnam coastal waters was not entitled to presumptive 
service connection.  The Federal Circuit further held that 
VA's amendment to its Adjudication Procedure Manual excluding 
appellants who had not set foot in Vietnam was not invalid 
nor impermissibly retroactively applied.  Haas v. Nicholson, 
20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008).

The claimant in Haas filed a petition for a writ of 
certiorari to the United States Supreme Court, which was 
denied on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 
3267 (Jan. 21, 2009) (No. 08-525).  Later that month, with 
the resolution of the appeal, VA lifted the stay on the 
adjudication of cases affected by the Haas litigation.  Thus, 
the Board is now able to proceed with consideration of the 
appellant's appeal.




FINDINGS OF FACT

1. The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The appellant has been diagnosed as suffering from type 
II diabetes mellitus.

3.  The evidence of record does not show that the appellant 
served within the Republic of Vietnam as defined by VA for 
the purposes of determining presumptive exposure to chemical 
dioxins (Agent Orange).

4.  The medical evidence of record does not show that the 
appellant's type II diabetes is related to or caused by 
military service.

5.  Moreover, the medical evidence of record does not show 
the appellant's type II diabetes mellitus was caused by 
exposure to pesticides (DDT).  


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in, or aggravated 
by, active military service and may not be presumed to have 
been so incurred, to include as due to chemical dioxin and 
pesticide exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

Also, the Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of notification 
letters sent to him by the agency of original jurisdiction 
(AOJ).  This occurred initially in November 2001 and then 
again in February 2009.  These letters informed the appellant 
of what evidence was required to substantiate the claim for 
service connection, and of his, and VA's, respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  

The Board finds that any deficiency in the notice to the 
claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the claimant, the 
United States Court of Appeals for Veterans Claims (Court) 
found that the evidence established that the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and found that the error was 
harmless, as the Board has done in this case.)  

The Federal Circuit Court and the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  However, merely filing a claim for 
benefits is not enough to necessitate a medical examination.  
VA's duty to provide a medical examination is not triggered 
unless the record contains competent evidence of a current 
disability or symptoms of a current disability, evidence 
establishing that an event, injury, or disease occurred in 
service or a disease manifested during an applicable 
presumptive period, and an indication that the disability or 
persistent or recurring symptoms of a disability may be 
associated with service or a service connected disability.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this instance, the 
evidence does show that the appellant has been treated for 
diabetes mellitus.  However, there is no medical evidence 
suggesting that the disability manifested itself in-service, 
during a presumptive period, or that the diabetes mellitus 
was the result of or caused by the appellant's service.  As 
such, there is no duty to obtain an additional medical 
evaluation or opinion.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant availed himself of that opportunity and 
in August 2009 the appellant proffered testimony before the 
undersigned.  During that hearing, the appellant stated that 
he had served in Thailand during the Vietnam War.  He stated 
that he had transferred from CONUS to Thailand, and that the 
plane he was traveling thereon had landed at Tan Son Nhut Air 
Base (Vietnam).  He asserted that because of that action, he 
was exposed to chemical dioxins which, in turn, led to the 
development of type II diabetes mellitus.  Alternatively, the 
appellant maintained that while he was stationed at Tahkli 
Air Base in the Kingdom of Thailand, he was repeatedly 
exposed to pesticides to include DDT 
(dichlorodiphenyltrichloroethane).  That exposure, per the 
appellant, led to the development of type II diabetes 
mellitus.  As such, the appellant contends that VA 
compensation benefits should be awarded for this condition.  
The appellant was given notice that the VA would help his 
obtain evidence but that it was up to the appellant to inform 
the VA of that evidence.  

During the course of this appeal, the appellant has proffered 
documents and statements in support of his claim.  It seems 
clear that the VA has given the appellant every opportunity 
to express his opinions with respect to the issue now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with 
Dingess-type notice via a letter, dated March, 2006, sent to 
him by the RO.  Because this notice has been provided, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, at 393 (1993).

As noted above, the appellant has submitted a claim for 
service connection benefits.  Under 38 U.S.C.A. §38 U.S.C.A. 
§§ 1110, 1131 (West 2002) and 38 C.F.R. § 3.303(b) (2008), 
service connection may be awarded for a "chronic" condition 
when:  (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the appellant presently 
has the same condition; or (2) a disease manifests itself 
during service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the appellant's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish. . . the existence 
of a disability [and] a connection between the veteran's 
service and the disability."  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); 
and Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Additionally, a appellant who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) 
(2008), shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence otherwise.  38 C.F.R. § 3.307(a) (2008).  If an 
appellant was exposed to a herbicide agent during active 
military service, the diseases noted at 38 C.F.R. § 3.309(e) 
(2008) will be service connected if the requirements of 38 
C.F.R. § 3.307(a) (2008) are met, even there is no record of 
such disease during service.  However, if the rebuttable 
presumptions of 38 C.F.R. § 3.307(d) (2008) are also not 
satisfied, then the appellant's claim shall fail.  VA has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
it has not been specifically determined that a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements. First, an 
appellant must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) (2008).  Second, the appellant 
must be diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e) (2008).  See Brock v. Brown, 10 Vet. 
App. 155, 162 (1997).  If a disorder is not listed in 38 
C.F.R. § 3.309(e) (2008), the presumption of service 
connection related to Agent Orange (chemical dioxins) is not 
available.  See McCartt v. West, 12 Vet. App. 164 (1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

The service records indicate that the appellant was in the US 
Air Force and served on the mainland of Japan and then at 
Takhli Air Base in Thailand.  He was an administrative unit 
specialist; his service in Thailand was from November 1965 to 
November 1966.  Records from the service department do show 
that the appellant was on orders for travel between CONUS and 
Thailand.  They do not show, however, that the airplane the 
appellant was flying thereon landed at Tan Son Nhut Air Base, 
or any other air station/base in Vietnam, as asserted by the 
appellant.  In other words, none of the records shows that 
the appellant ever set foot in Vietnam.  The appellant's 
service medical treatment records do not include any entries 
from Vietnam, nor any injuries or complaints that would 
indicate presence in Vietnam.

It is further noted that in the appellant's testimony before 
the Board, the appellant provided the following information:

Q.  Okay.  Now what reason did they stop 
in Vietnam?  Did they have to refuel?
A.  I don't think they would have had to.  
I don't know why they stopped there at 
al.
Q.  Okay.
A.  It wasn't that much further to go.
Q.  Okay.  Were you all able to get off 
the [air]craft to get . . . 
A.  No, we stayed on the aircraft 
(emphasis added).
Q.  Okay.  Now after you got to Thailand, 
did you have any other reason to go back 
to Vietnam?
A.  No.  

Board Hearing Transcript, Page 8, August 6, 2009.  

Since that time, the appellant has not submitted any other 
statements from individuals who may have witnessed the 
appellant's actual egress onto the sovereign shores of 
Vietnam.

Also, the RO has previously obtained basic personnel records 
that indicate the appellant's unit of assignment, dates of 
assignment, any participation in combat operations, wounds in 
action, awards and decorations, and official travel outside 
the United States.  The records reflect that his decorations 
and awards include a Vietnam Service Medal (VSM).  These 
records, however, do not reflect that the appellant entered 
the country of Vietnam during active service.  The Board 
would note that the awarding of the VSM is not sufficient to 
establish that the appellant actually set foot in Vietnam.  
The VSM was issued to service members who served in Thailand, 
as the appellant did.  

Even though the appellant's assertions that his transport 
plane landed in Vietnam have not been corroborated, his mere 
presence aboard a plane that possibly landed in Vietnam is 
not sufficient to establish presumptive exposure to Agent 
Orange.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  
The evidence of record does not show that the appellant ever 
served within Vietnam as defined by VA for the purposes of 
determining presumptive exposure to Agent Orange.  Indeed, 
and more importantly, there is a lack of evidence showing 
that the appellant actually set foot in Vietnam.  He is not 
therefore presumed under 38 U.S.C.A. § 1116(f) (West 2002), 
to have been exposed to herbicide agents, to include Agent 
Orange.

However, as noted above, service connection may still be 
granted if there is evidence directly correlating the 
appellant's type II diabetes mellitus with his military 
service.  

The appellant's various medical records have been obtained 
and included in the claims folder for review.  These 
treatment reports do show that the appellant has been treated 
for diabetes mellitus.  Yet, none of the medical records 
contains an opinion by a medical provider that his diabetes 
was caused by chemical dioxins. Moreover, the records are 
negative for an opinion by a medical doctor that the 
condition was caused by or the result of the appellant's 
military service or any incident therein.  Finally, the 
medical records are silent for any hypothesis by a medical 
doctor that the appellant's diabetes mellitus was caused by 
or the result of the appellant's exposure to pesticides (DDT) 
while he was stationed in Thailand.  

Contained in the claims folder are the appellant's service 
medical treatment records.  These records include the 
appellant's treatment records and his end-of-enlistment 
physical.  These records and reports are completely negative 
for any treatment for any type of diabetic condition.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the 
appellant failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).

Notwithstanding the lack of supporting medical evidence, the 
appellant has continued to assert that since his diabetes may 
be an Agent Orange presumptive disease or possibly due to 
pesticide exposure, and because he served in Southeast Asia, 
where he may have been exposed to chemical dioxins and 
pesticides, service connection should be granted based upon 
38 C.F.R. §§ 3.307 and 3.309 (2008).

Unfortunately, the appellant's assertions are the only 
positive evidence in support of his claim.  That is, the 
claims folder is negative for any medical evidence, from 
either a private physician or a government physician, which 
would establish an etiological link between the claimed 
disability with his military service, chemical dioxins, or 
pesticides.  Instead, none of the available medical experts 
has attributed the appellant's type II diabetes mellitus to 
service or to a service-connected disability or to any type 
of chemical exposure.

Hence, the Board is left with the contentions made by the 
appellant.  These statements were undoubtedly made in good 
faith; however, the appellant is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the appellant is competent to say that that 
he has been treated for diabetes mellitus and he can describe 
the residuals he now experiences.  However, he is not 
competent to say that he has an actual disability that is 
related to his service or to a condition he suffered 
therefrom while he was in service or that it is related to 
his exposure to chemical dioxins or pesticides.  In other 
words, there is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Yet the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the appellant's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in 
reporting his beliefs that his current diabetes was caused by 
his service in Thailand or his military service in general or 
the result of his exposure to pesticides.  The Board also 
believes that the appellant is sincere in expressing his 
opinion with respect to the etiology of the disorder.  
However, the matter at hand involves complex medical 
assessments that require medical expertise.  See Jandreau.  
The appellant is not competent to provide more than simple 
medical observations.  He is not competent to provide complex 
medical opinions regarding the etiology of the claimed 
disorder.  See Barr.  Thus, the lay assertions are not 
competent or sufficient.

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2008); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the medical evidence does not support the 
appellant's assertions, and as such, service connection for 
type II diabetes mellitus, either on a direct basis or on a 
presumptive basis or an a secondary exposure basis, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2008).  The Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as there was no approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved in 
the appellant's favor.  The appellant's claim is therefore 
denied.  


ORDER

Entitlement to service connection for type II diabetes, to 
include being secondary to exposure to chemical dioxins 
and/or synthetic pesticides, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


